Citation Nr: 0121944	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  91-40 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and W. B.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1968 to November 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
by decision in May 1988, the Board denied service connection 
for a psychiatric disorder, to include PTSD.  Subsequently, 
the veteran submitted additional evidence, seeking to reopen 
his claim of entitlement to service connection for PTSD.  The 
regional office (RO), by rating action of May 1990, continued 
the denial of his claim.  In March 1993, the Board held that 
the evidence was new and material, and reopened his claim.  
However, based on a review of the entire record, the Board 
again denied service connection for PTSD.  The veteran then 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court"), and in April 1994, the Court 
granted a joint motion for remand.

Pursuant to the above-noted joint motion for remand, the 
Board remanded this issue in October 1994 for additional 
evidentiary development and due process considerations.  
While the Board must acknowledge the extensive efforts made 
by the RO to comply with the action requested in the Board's 
previous remand, regrettably, the Board finds that recent 
changes in the law applicable to PTSD cases and the need for 
additional evidentiary development requires the further 
remand of this matter, as shown more fully below.  


REMAND

Development Required under the Veterans Claims Assistance Act

The Board notes initially that the claims file does contain a 
medical diagnosis of PTSD.  The claims file further reflects 
that in response to multiple requests for treatment records 
from the Shreveport, Louisiana Department of Veterans Affairs 
(VA) medical center, all records from that facility have now 
apparently been provided, however, there is an indication 
that outstanding records may still be in existence relating 
to medical treatment the veteran received at the Long Beach, 
California VA medical center over the period of 1977 to 1985.  
Consequently, the Board finds that further medical 
development is necessary to determine whether these records 
are still in the possession of the Long Beach, California VA 
medical center or other facility where these records may have 
been retired, especially in light of the new Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter VCAA), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001) set forth below.  

The Board further notes the record reflects that the veteran 
has been in receipt of Social Security Administration (SSA) 
disability benefits since at least August 1987, and that 
while the record reflects that his representative sent 
"pertinent" documents from the SSA file in October 1995, it 
is apparent that all of the SSA records were never provided 
pursuant to the RO's request of March 1995. 

Recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).


Other Changes in the Law

During the lengthy pendency of this appeal, the Board notes 
that the law of PTSD has undergone changes which must be 
considered with respect to the instant claim.  As was noted 
in the case of Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the Court decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000). 

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  The Board notes that the Court did not 
cite any medical treatise or text in support of this 
interpretation.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The Board has reviewed the additional supplemental statements 
of the case that have been issued with respect to the instant 
matter since the Board's remand of October 1994, and notes 
that the RO applied the "older" version of 38 C.F.R. 
§ 3.304(f) and the objective ("would evoke in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, as opposed to a subjective 
standard.  As was noted above, the criteria have now been 
held to require exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  A more 
susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  
Cohen v. Brown, supra.  


Stressor Verification and Credibility

Stressor Verification: General Criteria

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (2000).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  In 
other words, the claimant's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible, as to events 
in service.  Only if this determination is favorable does the 
claimant gain the advantages of the presumption in 
38 U.S.C.A. § 1154(b) as to events in service.  Moreover, as 
will be further discussed below, even assuming the existence 
of an actual potential combat stressor event in service is 
verified, the claimant's credibility remains an issue as to 
events subsequent to service.  As to events after service, 
38 U.S.C.A. § 1154(b) is not for application.

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under the framework established in Zarycki, the adjudicators 
at the RO and, if their determination is unfavorable, the 
Board, must make an explicit determination as to whether the 
appellant "engaged in combat with the enemy."  This in turn 
requires as a preliminary matter examination of whether the 
record already contains "conclusive evidence" that he 
"engaged in combat with the enemy."  By rule making, the VA 
has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) and now M21-1, Part VI,  11.38(b)(1) (effective 
October 28, 1998)) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy." 

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supportive evidence," 
nor would post-service medical evidence suffice as other 
supportive evidence.  The Court has held that the phrase 
"other supportive evidence" provides "an almost unlimited 
field of potential evidence to be used to 'support' a 
determination of combat status."  Gaines v. West, 11 Vet. 
App. 353 (1998).

To the extent that the term "other supportive evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or he was in a plane crash, ship sinking, explosion, rape [or 
assault], or duty on a burn ward or in a graves registration 
unit.  Thus, the Board finds that the current record does not 
contain "conclusive evidence" that he "engaged in combat 
with the enemy" and is therefore entitled to have his lay 
statements accepted, if they are "satisfactory" of without 
need of further corroboration.  To the extent that "other 
supportive evidence" could be other than service department 
records to establish any of the events listed under 
"conclusive evidence," this matter is addressed further 
below.

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently a 
medical provider has accepted one or more of these as a 
"stressor" to support the diagnosis of PTSD.  However, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 


Credibility

Under the analysis set forth above, it is clear that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether he has presented (1) "satisfactory 
evidence" ("credible evidence that would a allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service") that is (2) "consistent with the circumstances, 
conditions, or hardships of such service."  The 
determination as to whether the claimant has presented 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service" 
must be made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 
F.3d 1369 (Fed. Cir. 2000).  The Federal Circuit further had 
found that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Madden Court emphasized the "considerable 
body of law imposing a duty on the Board to analyze the 
crediblity and probative value of evidence sua sponte when 
making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board 
is clearly charged with the task of making crediblity 
findings.  The Board's role as fact finder parallels the role 
of a jury in a civil or criminal proceedings.  Therefore, the 
Board concludes that that it may consider for general 
guidance case law describing the factors a jury may consider 
in making crediblity determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis omitted.)

"The term 'service connection' is used in section 1154(b) to 
refer to proof of incurrence or aggravation of that disease 
or injury in service, rather than to the legal standard for 
entitlement to payments for disability."  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995); see also Velez v. West, 11 Vet. 
App. 148, 153 (1998).  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b), when triggered, only provide that it requires 
"clear and convincing evidence" to rebut the presumption 
that a disease or injury (for example in this case a claimed 
"stressor" event) was incurred in service.  There is 
nothing in the language of 38 U.S.C.A. § 1154(b) that 
indicates it has a bearing upon the continuation or existence 
of symptoms after service.  Thus, it has no role in 
determining whether the claimant's evidentiary assertions 
concerning subjective symptoms post service are credible.

While credibility is a critical factor in the application of 
38 U.S.C.A. § 1154(b), it is clearly also for application 
with respect to claims of an alleged noncombat stressor 
event.  The claimant's evidentiary assertions as to events in 
service and as to post-service allegations of symptoms are 
subject to examination on the basis of credibility and, in 
the case of in-service events, there is no statutory 
presumption with regard to noncombat events that can only be 
overcome by clear and convincing evidence.  

This discussion brings this matter to the fact that the issue 
of the claimant's crediblity has been and remains a critical 
question in this matter.  A brief review of some of the 
material aspects of this question is appropriate.  
 
At the time the Board reviewed this matter in March 1993 as 
to the question of whether new and material evidence had been 
submitted to reopen the previously denied claim, the Board 
observed that "some" of the testimony from the veteran and 
a witness appeared "believable on its face."  Specifically, 
the Board noted that the service personnel records did 
confirm a fight with another noncommissioned officer, failure 
to respond to the order of a noncommissioned officer and 
undermining the authority of the commissioned officer while 
trying to prevent a potential riot.  The Board further noted 
a witness testified as to an alleged incident when the 
claimant urged a companion to run over and kill a Vietnamese 
citizen.  The Board acknowledged that the case law required 
that the evidence must be presumed to be true for purposes of 
determining whether he had presented new and material 
evidence, however, the Board further found that once the 
claim was reopened, it was charged with making ultimate 
crediblity determinations. 

Turning to the underlying merits issue of service connection 
for PTSD, the Board noted the service medical records failed 
to reflect symptoms compatible with the diagnosis of PTSD.  
There had been evidence of anxiety and a character behavior 
disorder.  The record contained a 1986 diagnosis by a medical 
professional of PTSD, but the Board pointed out that this 
diagnosis was not supported by findings and concluded that 
the examination was inadequate.  The case was remanded to 
obtain an adequate examination.  At the time of this 
evaluation, the claimant stated to the examiner that it was 
he, not another individual, who drove his vehicle to strike 
and kill a Republic of Vietnam soldier (hereafter a South 
Vietnamese soldier).   The Board quoted the examiner's 
comments that:

The purpose of this evaluation was to 
reassess the patient's claim of a post-
traumatic stress disorder diagnosis.  
Although the patient answered assertively, 
quite readily for almost all symptoms on a 
review of symptoms basis, he failed 
spontaneously to mention many of them (sic) 
are classic symptoms for the this disorder, 
specifically the claim of flashbacks did not 
consist of any reliving of the events.  The 
patient did not spontaneously mention 
nightmares which are frequent and often 
cardinal symptoms of the illness.  The 
patient appears to remain responsive to the 
involvement with external world, in 
sustaining a relationship with both family 
and girlfriend.  The patient did not exhibit 
the sort of hyperalertness with autonomic 
hyperactivity, survivor guilt, impairment in 
concentration, avoidance of activities 
associated with the traumatic events that one 
would find with a diagnosis of post traumatic 
stress disorder.  

The Board further pointed out the veteran's statements in 
conjunction with this examination regarding his relationships 
with family and his girlfriend were "strikingly dissimilar" 
from his more recent claims of hundreds of "one night 
stands".  

The Board acknowledged the existence of a number of 
diagnostic labels of PTSD in the medical records, but pointed 
out that none of them was supported by findings or 
documentation of the alleged stressor.  The Board further 
recognized the existence of a report by a psychologist who 
concluded the veteran had PTSD based upon his report of 
considerable combat exposure near the DMZ (Demilitarized 
Zone) in Vietnam.  The Board pointed out, however that this 
history was not supported by the record and the veteran's own 
statement at the August 1990 hearing that his principal duty 
in Vietnam was as a "go-for."  

The Board then pointed out that in conjunction with another 
compensation and pension examination, the claimant's account 
of the fatal injury to the South Vietnamese soldier was that 
he instructed another man to run over the South Vietnamese 
soldier, adding that he loved it and wanted to kill more.  
That examiner explained in detail how the claimant failed to 
spontaneously describe the symptoms of PTSD and did not 
exhibit key symptoms.  It was noted that the claimant had no 
definite nightmares and this report was in contradiction of 
earlier statements by the claimant in 1986 of nightmares.  
Further, the account of the incident with the South 
Vietnamese soldier included the comment that the claimant had 
decided to kill his last man and that this contradicted his 
other statements.  

In his hearing testimony in August 1990, the claimant 
provided a version of the account of the incident with the 
South Vietnamese soldier where he stated he encouraged his 
companion to run over the South Vietnamese soldier.  The 
Board had found the witness had presented credible evidence 
and on that basis the Board reopened the claim.  

The Board pointed out that the record contained evidence that 
the claimant had created a long record of amoral and 
antisocial acts.  The Board further noted the incident of the 
alleged running over the South Vietnamese soldier was morally 
repugnant.  The Board found the claimant had "demonstrated a 
willingness to either fabricate or lie about the incident." 
The Board pointed out the contradiction between the 
claimant's report to an examiner in 1986 of considerable 
combat exposure near the "DMZ" and his other statements 
describing his duties as well as the contradiction between 
his statements about his relationships.  The Board found the 
service records show his behavior in the fight with a fellow 
noncommissioned officer was further evidence of a past 
history of fabrication, lies and disrespect for authority.  
Finally, the Board pointed out that the panel had the 
opportunity to directly observe the claimant at the hearing 
and that they found him not to be credible.  

The Joint Motion for remand noted, in part, that the claimant 
reported treatment at the Shreveport VAMC and that he 
personally had attempted to retrieve the records of that 
treatment, but was unsuccessful because the records had been 
sent to a VA archive.  It was noted that a VA form 3230 dated 
April 1987 reflected that the veteran's records had been 
retired to a federal records depository at Fort Worth, Texas, 
and that while VA made several attempts to recover the 
records, the Shreveport records were not apparently 
incorporated in the record.  Additional efforts of the RO 
finally resulted in the location of records from this 
facility for the period of 1972 to 1977.

The Joint Motion identified the principal reasons underlying 
the motion were to allow the Board to comply with the Court's 
jurisprudence concerning the requirements that the Board 
render certain findings of fact and legal conclusions and 
that it articulate adequate reasons or bases for such 
findings and conclusions, as well as the VA's duty to assist.  
Specifically, the Joint Motion required the Board to make an 
explicit finding of fact as to whether the claimant had 
engaged in combat with the enemy.  In this regard, the Joint 
Motion cited a manual provision for the authority that the 
claimant's accounts of his alleged stressors should be 
submitted to the U.S. Army and Joint Service Environmental 
Support Group ("ESG") (now the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) to verify the 
alleged events.  The Joint Motion stated that should the 
Board find that the claimant engaged in combat with the 
enemy, it should consider and discuss the applicability of 38 
U.S.C.A. 1154(b) and 38 C.F.R. 3.304(d) and specifically 
address whether there is any "clear and convincing" 
evidence to rebut the presumption.  

The Joint Motion directed that a request be made for records 
from the Social Security Administration.  The Joint Motion 
directed that a further effort be made to retrieve archived 
records from treatment at Shreveport VAMC as well as the 
results of a MMPI test which the veteran asserted was 
conducted at Brentwood VAMC.  Because the record contained 
several diagnoses of PTSD as well as "at least some" 
symptomatology of PTSD, the adjudication of the claim should 
also cite to independent medical authority for any conclusion 
that the claimant did not suffer from PTSD.  It was also 
noted that the record contained a wide diversity of diagnoses 
and that consequently "if the BVA is unable to reconcile the 
various record diagnoses" it should refer the case to the 
AOJ for a thorough psychiatric examination by one or more 
psychiatrists who had not previously examined the claimant 
and direct the examiner(s) to: 1) review the veterans VA 
claims file prior to the examination; 2) render an opinion as 
to the veteran's current psychiatric condition; 3) opine as 
to the etiological origins of any psychoses or neuroses 
found; and 4) discuss the relationship between any such 
disorders and the psychiatric diagnoses appearing in the 
record.  

The Joint Motion did not challenge the Board's determination 
that the claimant was not credible.  

The Board remanded the case in October 1994 in compliance 
with the Joint Motion and the order of the Court.

As was noted earlier, the RO made requests for records from 
the Shreveport VAMC and a report of a claimed MMPI from 
Brentwood (West LA) VAMC.  A copy of the MMPI interpretation 
dated February 1989 was obtained.  It was noted that the 
profile could not be taken as valid for standard 
interpretation.  It was further noted that it "is not 
inconsistent with a patient who is experiencing PTSD and 
wants it to be known."  

The RO requested confirmation of the veteran's duty 
assignments in Vietnam from the National Personnel Records 
Center and received a reply in January 1995.

In May 1995, the RO requested a statement from the veteran 
providing details concerning his alleged in-service stressor 
events.  In a September 1995 statement, the claimant again 
referred to events in service, however, he again failed to 
provide specific details as to dates of events.  In an 
October 1995 statement from the claimant's then attorney, it 
was indicated that the alleged event at Da Nang Air Base 
occurred during the month of June or no later than July 1971 
and that the occasions when the claimant was under fire at 
Quang Tri occurred in July to October 1971.  

In July 1996, the ESG provided information in response to a 
request from the RO for confirmation of the alleged stressor 
events.  The ESG provided information that on July 5, 1971, 
the Da Nang Air Force Base received hostile rocket fire and 
sustained five killed and thirty-seven wounded U.S. 
personnel.  The ESG reported that there was no confirmation 
of that the claimant was under fire at Quang Tri or that 
sappers blew up a fuel dump.  

A March 1996 statement from G.A., a fellow serviceman, was 
submitted into the record.  

At an August 1996 VA examination, the claimant represented to 
the examiner that his claim for PTSD had been denied because 
it was not believed that he was in Vietnam.  He stated to the 
examiner that he served in Vietnam in the "front lines."  
He went from "village to village and many times he was close 
to death."  He stated he lost two friends killed in Vietnam 
(no names provided) and he saw rockets destroying children 
and hospitals.  He stated he was under constant tension and 
had the fear of dying.  He was drinking very heavily and got 
into an argument with a sergeant whom he almost killed.  
Diagnoses on Axis I included Major Depression, PTSD and 
history of alcohol dependence, sober.  At no point in the 
examination report did the evaluator tie an alleged stressor 
event in service to re-experiencing of the alleged stressor, 
nor was the report complete as to how the remaining criteria 
to support a diagnosis of PTSD was met.  

The record contains a September 1996 statement from G.R.  In 
this document, Mr. R. states that he was driving the vehicle 
that struck and killed a South Vietnamese soldier.  He 
reported that this occurred after the claimant and Mr. R. had 
come under sniper fire and were scared.  Mr. R. further 
stated that he and the claimant performed duty hauling 
Vietnamese civilians in a truck and came under sniper fire on 
"many trips."  Mr. R. stated they took mortar fire "every 
night" for two weeks and a bunker 200 feet from their hooch 
took a direct hit causing casualties.

A September 1996 report from A.D., M.D., Ph.D., addressed to 
the claimant's attorney states that he examined the claimant 
for two and one-half hours.  The statements of medical 
history related by the claimant indicated he volunteered to 
go to Vietnam following the death of two unidentified 
friends.  He related that he was initially assigned to Da 
Nang Air Base he described as "Rocket City" and spent his 
first days at "Monkey Mountain" on the outskirts of Da 
Nang.  He stated that he was present for treatment for minor 
medical problems at a medical facility when an enemy attack 
began that hit civilian areas.  He witnessed children being 
brought in and all were horribly injured.  He indicated he 
was revolted by what he saw.  The medical personnel provided 
him some "shots" and rushed him out.  He was "confused for 
some indeterminate time and his memory is blank for that 
period.  He found himself back to 'Monkey Mountain.'"  There 
he had a confrontation with a Colonel and several weeks later 
reported he "was assigned to the front as a replacement."  
He related that he was given a weapon and assigned to night 
guard duty at a FAC post.  He said he was "sent to the 
DMZ."  Where he saw men do horrible things like cutting off 
ears.  He stated he was riding in a truck with others.  They 
saw a South Vietnamese soldier and "we decided to run over 
him,' and the driver did so.  He stressed that he did not 
feel nervous or stressed by this incident.  He stated he was 
at the "front" under significant "shellfire" and 
significant loss of life around him.  He was subjected to 
sniper fire and briefly to machine gun fire as part of a 
convoy to the "rear."  He indicated he was in a fight after 
an USO show and another soldier held a knife to his throat 
and he had to plead for his life.  He was humiliated and 
enraged, and took a table leg and beat the other soldier.  

After review of the extensive medical records, the provider 
indicated that the veteran "witnessed horrific battle 
experiences" in Vietnam, including mutilated bodies of 
children.  "The most significant manifestation of [the 
claimant's] distorted emotional and cognitive state was the 
mindless running down of the ARVN soldier and, most 
particularly, his inappropriate emotional response."  The 
examiner concluded that the appellant did not have 
schizophrenia, but believed he had an atypical PTSD.  The 
Axis I diagnoses included PTSD, generalized anxiety disorder 
and polysubstance abuse.  There was no Axis II diagnosis.

An October 1997 report from a VA medical provider with a 
psychology service includes the claimant's statements of 
medical history specifically indicating that he was initially 
at "Monkey Mountain," but because he had contracted a 
disability in Hawaii, he sought treatment at Da Nang "only 
two days after arriving in Vietnam" in "May, June or July 
of 1971."  He repeated his account of seeing seriously 
injured children after enemy "rocket and mortar attacks".  
He described another event when "49 of them" (presumably 
fellow servicemen) were with the "5th mechanized unit" 
(presumably the 1st Brigade, 5th  Division (Mechanized), a unit 
know to operate in I Corps) between Quang Tri province and Da 
Nang" and were under "regular fire" as "primary targets."  
He also reported "zappers coming in" (presumably sappers).  
He also stated that as a sergeant in the Air Force he was 
"never a foot soldier engaged in combat" but was at risk 
frequently serving as a "shotgun" on a truck bringing in 
"mamasan" workers from the air base to their village.  He 
reported the episode of being stranded several hours in an 
area "known to be infiltrated by VC" and again reported the 
story that he told Mr. R. to hit a South Vietnamese soldier 
with a truck and this killed the South Vietnamese soldier.  
The claimant did not state a reason for this action.  After 
the incident he maintained they were confronted by armed 
South Vietnamese soldiers who pointed weapons at him.  He 
also again described the altercation following the USO show 
with another airman.  The diagnostic impressions included: 
Axis I, Generalized Anxiety disorder, Dysthymic Disorder, 
Post Traumatic Stress Disorder, Alcohol Dependence, in full 
two year remission, Cocaine Dependence in fully two year 
remission; and Axis II, paranoid personality disorder with 
narcissistic and explosive features.  The Axis IV list of 
alleged stressors included alleged exposure to severely 
injured children and losing military career related to 
fighting and psychiatric discharge.

The Board notes that this examiner took as "confirmed" the 
accounts of the injured children, the running down of the 
South Vietnamese soldier, the alleged stranding incident, and 
the fight with another airman.  With regard to the account of 
running down and killing the South Vietnamese soldier, the 
provider commented that it "may have been a symptom of both 
[the claimant's] heightened sensitivity to subtle cues of 
disregard or rejection of others coupled with his 
psychological numbness of a personality disorder."  

In the supplemental statement of the case issued in September 
1996, one of the alleged stressor events that the RO had 
determined to be verified (a fight with another soldier) was 
found not to be life-threatening because the veteran could 
have removed himself from the situation in question 
(objective standard), and another stressor (the alleged 
running over a South Vietnamese soldier) was also not found 
to represent a life threatening episode sufficient to be 
accepted as a stressor (objective standard).  The third 
episode (alleged hostile fire directed at Da Nang airbase), 
was not deemed a sufficient stressor because the veteran was 
not close to the hostile fire, did not know anyone killed or 
injured and did not report re-experiencing the event 
(objective standard for stressor and criteria for diagnosis 
not met). 

Similarly, in supplemental statements of the case issued in 
May 1999 and January 2000, the RO again indicated that the 
incident involving the running over of the South Vietnamese 
soldier did not represent a life threatening episode 
sufficient to be accepted as a stressor.  Thus, in light of 
the new subjective standard articulated in Cohen, the Board 
finds that the application of this standard and the revised 
version of 38 C.F.R. § 3.304(f) without prior consideration 
by the veteran would be prejudicial to the veteran under the 
facts of this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board must point out that the versions 
of this account repeatedly advanced by the claimant are that 
he either deliberately ran over the South Vietnamese soldier 
or he directed someone else driving the vehicle to do so.  
Under the law, compensation benefits are only payable for 
disability due to disease or injury incurred or aggravated in 
service in the line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Accordingly, the Board concludes that even if this event was 
accepted as having occurred, it would still be necessary for 
adjudicators to rule as to whether such acts could be deemed 
to have been in the line of duty.  Likewise, the account of 
participating in a fight with another airman should be 
reviewed to determine the line of duty status. 

While the case continues in remand status, the Board finds 
that additional evidentiary development should also be 
conducted in this matter.  More specifically, it is noted 
that the RO originally concluded in its September 1996 
supplemental statement of the case that there was sufficient 
verification of stressors identified as the fight that took 
place between the veteran and another serviceman in his hooch 
as verified by Mr. R., the incident of the running over of 
the South Vietnamese soldier, also as verified by Mr. R., and 
the fact that Da Nang was hit by rockets while the veteran 
was stationed there as verified by the Environmental Support 
Group.  In assessing these events, the hearing officer found 
that the first event was not sufficient to cause PTSD because 
the claimant, by his own admission was drinking and 
apparently won the fight, as he ended up outside the 
"houch" with a table leg in hand that thus could have 
removed himself from the altercation.  The intentional 
running over of the Vietnamese showed the claimant had little 
regard for human life and did not present a life threatening 
episode to the claimant.  Finally, the hearing officer found 
that Da Nang was a huge air base and most facilities 
experienced hostile fire intermittently, however, the 
claimant was not close to the explosions and knew no one who 
was killed or wounded.  He did not indicate specific 
nightmares of these episodes and therefore there was no nexus 
between current psychiatric symptoms and service.

However, in the more recent supplemental statements of the 
case, the RO has apparently retracted somewhat from this 
position, finding inadequate verification as to all alleged 
stressors, at least in part based on questions involving the 
probative value of the veteran's "buddy statements."  In 
this regard, the Board further notes that issues as to 
whether Mr. B. was in Vietnam at the same time as the 
veteran, and Mr. R.'s credibility have not been sufficiently 
addressed and that this is significant in light of the fact 
that these individuals provide the only independent 
verification of the key stressors alleged by the veteran.  

With respect to the issue of whether Mr. B. was in Vietnam at 
the same time as the veteran, the Board observes that during 
a hearing before the Board at the RO in August 1991, Mr. B. 
testified that he met the veteran while on duty as a military 
policeman in Vietnam (transcript (T.) at p. 8).  He recalled 
that he was called to the scene of a traffic accident and 
came upon the veteran who was pointing to a weapon at almost 
200 South Vietnamese soldiers, and that the veteran's vehicle 
had hit a South Vietnamese soldier and decapitated him (T. at 
pp. 8-9).  Mr. B. further indicated that he had been assigned 
to the 504th Military Police, which was part of the "Sixth 
Army" when this incident occurred (T. at p. 10).  Mr. B. 
further recalled that the date of the incident "would have 
to be from my date entering country, which would have been 
about October of 1970," and that he was "out of country 
June 2, 1971" (T. at p. 10).  The incident happened during 
the day and the weather was described as kind of warm (T. at 
p. 11).

On the other hand, while the veteran's representative 
indicated at the same hearing that the veteran served in 
Vietnam from May 1971 to November 1971 (T. at p. 2), and at a 
later hearing at the RO the veteran indicated that he entered 
the country around May or June of 1971 (T. at p. 5), the 
veteran's service records document that he departed for 
Vietnam on June 2, 1971 and arrived on June 4, 1971, at which 
time he was with a unit assigned to Quang Tri Marine 
Installation.  The veteran took exception to the RO's 
reliance on the fact that service administrative records 
reveal that the veteran was not in Vietnam when Mr. B. 
indicated he was in Vietnam, stating that "this was a clear 
unmistakable error as to Mr. B.'s true departure date from 
Vietnam and/or my arrival," asking that this matter be 
investigated and corrections made.  However, no further 
investigation as to this issue was apparently conducted by 
the RO.  

While the veteran's new representative asserts in his letter 
of April 2000 that the striking similarity between Mr. B.'s 
statements and the statements of Mr. R. are very compelling 
and "should outweigh some contradictory evidence contained 
in the record regarding the dates of Mr. B.'s service and 
whether the date of the incident corresponds," the Board is 
not prepared to adopt such an approach to this matter.  
Additional means are certainly at the VA's disposal to 
clarify this issue, and the Board finds that these additional 
steps should be taken prior to further appellate 
consideration of the veteran's appeal.

Similarly, with respect to the statements of Mr. R., although 
the record reflects that the RO contacted the Pittsburgh, 
Pennsylvania RO in March 1999 for the purpose of having that 
RO pull Mr. R.'s claims file to verify when and where he 
served in Vietnam, the information obtained at this time was 
limited to the fact that Mr. R. had submitted a claim for 
PTSD in April 1996, that when he was in Vietnam, he was 
stationed at Camp Evans, that his specialty was electrical 
power specialist, and that sometimes he would have to do 
guard duty and post duty.  It was further noted that Mr. R.'s 
PTSD claim was denied in August 1996.  No information was 
indicated regarding when Mr. R. served in Vietnam.  Thus, the 
Board finds that additional steps should also be taken to 
ascertain Mr. R.'s period of active service, and more 
importantly, his period of service in Vietnam.

The additional evidence must be reviewed by the RO.  The RO 
will also need to make a line of duty determination as to 
whether the alleged stressor event claimed as the intentional 
killing of the South Vietnamese soldier was in the "line of 
duty" in according with title 38 United States Code.  
Finally, the RO needs to make a determination as to 
credibility.  That determination falls into three steps:

(1) Events in service related to an alleged combat stressor:  
In the event the RO believes an event alleged as a combat 
stressor has been verified, the RO will need to determine 
if the claimant's evidentiary assertions are (a) 
"satisfactory", that is credible, and (b) "consistent 
with the circumstances, conditions, or hardships of such 
service."  During these two steps of this sequential 
analysis, the credibility determination must be made as 
to the veteran's evidence standing alone, not weighing 
the veteran's evidence with contrary evidence.  In other 
words only his written or oral evidentiary assertions, or 
evidence he advances to support his claim (such as 
witness statements) may be considered, not contrary 
evidence.  Of course, in examining his evidence by 
itself, the RO is free to consider the factors set out in 
Caluza as to how such evidence may be evaluated.  If, for 
example, the veteran's own evidentiary assertions contain 
contradictions, this may be assessed as to whether his 
evidence is "satisfactory."  If the RO makes a favorable 
determination as to these two steps, then the claimant's 
evidentiary assertions must be accepted unless there is 
"clear and convincing evidence to the contrary.  In 
determining whether the burden has been met of 
demonstrating by "clear and convincing" evidence that 
the assertions are not valid, all the evidence may be 
considered.  A favorable finding as to this step 
establishes the events in service as alleged the by the 
claimant, but does not establish events following 
service.

(2) As to noncombat events alleged as stressors in service, 
38 U.S.C.A. § 1154(b) is not for application.  The RO 
should examine the evidentiary assertions and evidence 
advanced by the claimant to establish such events as it 
would any other evidence to determine its credibility and 
weight.

(3)  As to events after service, including evidentiary 
assertions as to subjective   
       symptoms, 38 U.S.C.A. § 1154(b) is not for 
application.  The RO should 
       examine the evidentiary assertions and evidence 
advanced by the claimant to 
       establish such events as it would any other evidence 
to determine its credibility 
       and weight. 


New Evidence

Finally, the Board would like to take this opportunity to 
advise the veteran and his representative of the Board's 
intention to rely on "evidence that it developed or obtained 
subsequent to the issuance of the most recent" statement of 
the case or supplemental statement of the case, in accordance 
with Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  That 
evidence is attached to this Remand, and consists of true and 
accurate copies of the articles entitled "Traumatic Stress; 
Failure to Detect Fabricated Posttraumatic Stress Disorder 
With the Use of the MMPI in a Clinical Population"; 
"Factitious Posttraumatic Stress Disorder"; 
"Psychophysiologic Testing for Post-Traumatic Stress 
Disorder: Forensic Psychiatric Application"; and 
"Compensation Seeking Status and Psychometric Assessment of 
Combat Veterans Seeking Treatment for PTSD".  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO is 
asked to send the veteran's 
representative a copy of the documents 
recently obtained by the Board and 
associated with the claims folder.  An 
additional copy for the veteran's 
representative has been associated with 
the claims folder for the convenience of 
the RO.  

2.  The RO should again contact Social 
Security Administration (SSA) and request 
a copy of any decision on the merits of 
the claim and copies of any medical 
records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

3.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD.  Any medical records 
other than those now on file pertaining 
to treatment for PTSD should be obtained 
and associated with the claims folder.  
In this context, the RO should make a 
specific effort to obtain any VA 
treatment records in the possession of 
the Long Beach VA medical center for the 
period of 1977 to 1985, or any facility 
where records for this period from the 
Long Beach medical center may have been 
retired.

It should be noted that in accordance 
with the VCAA, the efforts to obtain VA 
and SSA records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

4.  The RO should then contact veteran 
and request that he provide the most 
recent addresses he has for witnesses Mr. 
B. and Mr. R.  Provided the veteran 
responds, or if the RO otherwise has of 
record the address of these individuals, 
the RO should then contact witnesses Mr. 
B. and Mr. R. at their last known 
addresses for the purpose of requesting 
any evidence in their possession that 
would verify their period of service in 
Vietnam.  While awaiting the response to 
this request, the RO should take 
appropriate steps using the VA record 
system to obtain this information 
independent of any assistance from these 
witnesses.  Any additional information 
obtained by the RO and/or written 
responses from Mr. B. and Mr. R. in this 
regard should be associated with the 
claims folder.

5.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if the record supports the 
finding that either Mr. B. or Mr. R. 
served in Vietnam at the same time and 
place as the veteran.  Should the RO 
determine that the record affirmatively 
supports or does not refute the claims of 
Mr. B. or Mr. R. that they served with 
the veteran, the RO should assess the 
credibility and weight to be assigned to 
their evidence in light of the whole 
record as it would any other item of 
evidence.  

If the RO determines that the record 
supports the finding that either Mr. B. 
or Mr. R. did not serve in Vietnam with 
the claimant, the RO should then 
determine whether the statement or 
statements from these purported witnesses 
constituted false or fraudulent evidence 
submitted by the claimant and consider 
this in assessing both the crediblity of 
the witness and the claimant's 
credibility.  See United States v. 
Phillips, supra.

6.  The RO should make a determination as 
to whether the alleged event reported by 
the claimant of the intentional killing 
of the South Vietnamese soldier, either 
performed by the claimant steering the 
vehicle or directing another serviceman 
steering the vehicle to deliberating 
strike the South Vietnamese soldier, was 
in the "line of duty" in accordance 
with title 38 United States Code.  
Likewise, he RO should make a 
determination as to whether participating 
in a fight with another airman was in the 
"line of duty" in accordance with title 
38 United States Code.  If the RO 
concludes that one of both of these 
determinations depend upon which account 
the claimant has provided of the event is 
credible, the RO should make such a 
crediblity determination. 

7.  The RO should then make a 
determination as to whether the claimant 
is credible as to:

(a) Events in service related to an 
alleged combat stressor or noncombat 
stressor;

(b)  As to events after service, 
including evidentiary assertions as to 
subjective symptoms.

If the RO determines that the claim is 
not credible as to either (a) or (b), or 
both, the RO may deny the claim on that 
basis.  In this context, the RO's 
attention is respectfully invited the 
medical texts added to the record 
addressing the role of credibility in the 
diagnosis of PTSD.

8.  If the RO determines that the 
claimant is credible as to 7(a) and 7(b), 
the RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of all prior 
remands must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect a review of pertinent 
material in the claims folder.

The examiner should be informed of the 
stressor(s) in the line of duty that has 
been verified.  If PTSD is found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
his military service in line of duty, and 
whether a diagnosis of PTSD is 
supportable solely by the line of duty 
stressor or stressors that have been 
supported in the record.  

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

10.  After the completion of any 
development deemed appropriate in 
addition to that requested above, and 
regardless of whether further examination 
is deemed appropriate in light of 
additional verification that either Mr. 
B. or Mr. R. served in Vietnam at the 
same time and place as the veteran, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD.  In this regard, the RO should 
specifically consider the changes that 
have occurred in the law and regulations 
applicable to PTSD during the pendency of 
this appeal and any other evidence 
obtained pursuant to the action requested 
above.

11.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



